Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 1 of 10 PageID #: 1




                             THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

 NATIONAL INDEMNITY COMPANY,                          )
                                                      )
                Plaintiff,                            )
                                                      )
                          v.                          )
                                                      )   Case No.:
 MR. MESSENGER INC.,                                  )
                                                      )
                Defendant.                            )
                                                      )
                                                      )

                         COMPLAINT FOR BREACH OF CONTRACT

       Plaintiff, National Indemnity Company (“National Indemnity”), by and through its

undersigned counsel, brings this Complaint for Breach of Contract against Defendant Mr.

Messenger Inc. (“Mr. Messenger”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for breach of contract arising from a contract of insurance that was

issued by National Indemnity to Mr. Messenger. Mr. Messenger breached the contract of

insurance by failing to pay all premium due and owing National Indemnity.

       2.      Specifically, National Indemnity issued Commercial Auto Policy 70 TRB 001540

to Named Insured Mr. Messenger Inc. for the period July 6, 2016 – July 6, 2017 (the “2016 Policy)

and also issued Commercial Auto Policy 70 TRB 002031 to Named Insured Mr. Messenger Inc.

for the period July 6, 2017 to July 6, 2018 which was cancelled effective April 4, 2018 (the “2017

Policy”) (collectively the “Policies”).

       3.      The Policies were issued on the condition of and subject to a premium audit upon

expiration of each policy to determine the actual hired auto exposure for purposes of calculating

the final premium due.
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 2 of 10 PageID #: 2




        4.      In accordance with the terms and conditions of the 2016 Policy, beginning late

March 2018, National Indemnity audited the hired auto exposure based on the information and

records provided by Mr. Messenger, and the rate set forth in the Policy.

        5.      On or about July 23, 2018, National Indemnity issued a Report of Audit to Mr.

Messenger indicating additional premium of $174,575 due and owing by Mr. Messenger for the

2016 Policy.

        6.      On or about August 22, 2018, Mr. Messenger advised National Indemnity that it

disputed National Indemnity’s audit and amount claimed by National Indemnity for additional

premium due.

        7.      Despite multiple communications by National Indemnity requesting that Mr.

Messenger pay the premium amount due and owing to National Indemnity, Mr. Messenger has

refused, thereby breaching the terms of the 2016 Policy.

        8.      Mr. Messenger also breached the terms of the 2017 Policy.

        9.      In accordance with the terms and conditions of the 2017 Policy, National Indemnity

audited the hired auto exposure based on the information and records provided by Mr. Messenger,

and the rate set forth in the Policy.

        10.     On or about March 26, 2019, National Indemnity issued a Report of Audit to Mr.

Messenger indicating additional premium of $117,203 due and owing by Mr. Messenger for the

2017 Policy.

        11.     On or about June 27, 2019, Mr. Messenger advised National Indemnity that it

disputed National Indemnity’s audit.




                                                2
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 3 of 10 PageID #: 3




        12.     Despite multiple communications by National Indemnity requesting that Mr.

Messenger pay the premium amount due and owing to National Indemnity, Mr. Messenger has

refused, thereby breaching the terms of the 2017 Policy.

        13.     National Indemnity has performed and satisfied all conditions, covenants, and

promises to be performed on its part with respect to the Policy.

                                  JURISDICTION AND VENUE

        14.     This Court has jurisdiction over the claims asserted in this action pursuant to 28

U.S.C. §1332(a) because there is complete diversity between the parties and the amount in

controversy exceeds $75,000.

        15.     Venue is proper in this district under 28 U.S.C. §1446(a) because the United States

District Court for the District of Rhode Island is the judicial district where the Policies were issued,

and where defendant Mr. Messenger is incorporated.

                                              PARTIES

        16.     National Indemnity Company is a corporation incorporated under the laws of the

State of Nebraska and has is its principal place of business in Omaha, Nebraska, and therefore is a

citizen of the State of Nebraska. At all relevant times, National Indemnity was duly authorized to

issue insurance policies in the State of Rhode Island.

        17.     Defendant Mr. Messenger Inc. is a corporation incorporated under the laws of the

State of Rhode Island and has its principal place of business in Warwick, Rhode Island, and

therefore is a citizen of the State of Rhode Island.




                                                   3
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 4 of 10 PageID #: 4




                                        THE POLICIES

       18.     National Indemnity issued Commercial Auto Policy 70 TRB 001540 to Named

Insured Mr. Messenger Inc. for the period July 6, 2016 – July 6, 2017 (the “2016 Policy). A true

and correct copy of the 2016 Policy is attached as Exh. A.

       19.     The 2016 Policy states the First Named Insured shown on the Policy (Mr.

Messenger) is responsible for the payment of all premiums.

       20.     The Policy provided, among other things, liability insurance coverage for scheduled

and hired autos.

       21.     The Declarations to the 2016 Policy states an “Estimated Total Premium” due of

$144,896.

       22.     The estimated premium due is based on the exposures Mr. Messenger advised

National Indemnity about prior to the 2016 Policy’s inception. Per the express terms of the 2016

Policy, the final premium due is calculated based on actual exposures after the 2016 Policy expires.

       23.     The SUPPLEMENTAL COVERAGE DECLARATIONS to the 2016 Policy

indicates the following rates for LIABILTY COVERAGE – RATING BASIS, COST OF HIRE

for Hired or Borrowed Covered Auto Coverage and Premium as follows: Standard Rate of 18.41

and Hold Harmless Rate of 9.21.

       24.     National Indemnity issued Commercial Auto Policy 70 TRB 002031 to Named

Insured Mr. Messenger Inc. for the period July 6, 2017 – July 6, 2018, which was cancelled

effective April 4, 2018. (the “2017 Policy). A true and correct copy of the 2017 Policy is attached

as Exh. B.

       25.     The 2017 Policy states the First Named Insured shown on the Policy (Mr.

Messenger) is responsible for the payment of all premiums.




                                                 4
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 5 of 10 PageID #: 5




       26.     The Policy provided, among other things, liability insurance coverage for scheduled

and hired autos and physical damage coverage for those indicated scheduled vehicles.

       27.     The Declarations to the 2017 Policy states an “Estimated Total Premium” due of

$136,996.

       28.     The estimated premium due is based on the exposures Mr. Messenger advised

National Indemnity about prior to the 2017 Policy’s inception. Per the express terms of the 2017

Policy, the final premium due is calculated based on actual exposures after the 2017 Policy expires.

       29.     The SUPPLEMENTAL COVERAGE DECLARATIONS to the 2017 Policy

indicates the following rates for LIABILTY COVERAGE – RATING BASIS, COST OF HIRE

for Hired or Borrowed Covered Auto Coverage and Premium as follows: Standard Rate of 16.59

and Hold Harmless Rate of 8.30.

       30.     The Business Auto Coverage Form, CA 00 01 0310, in both Policies contains the

following Section IV BUSINESS AUTO CONDITIONS:

               B. General Conditions

                                              *       *      *

               6. Premium Audit

               a.    The estimated premium for this coverage form is based on the
                    exposures you told us you would have when this policy began.
                    We will compute the final premium due when we determine
                    your actual exposures. The estimated total premium will be
                    credited against the final premium due and the first Named
                    Insured will be billed for the balance, if any. The due date for
                    the final premium or retrospective premium is the date shown as
                    the due date on the bill. If the estimated total premium exceeds
                    the final premium due, the first Named Insured will get a refund.




                                                  5
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 6 of 10 PageID #: 6




       31.     The HIRED AUTOS ENDORSEMENT, form M-5746 (01/2013), in both Policies

sets forth the manner for calculating the premium basis for liability coverage for Hired Autos as

follows:

               LIABILITY COVERAGE - PREMIUM BASIS:

               (1) The premium basis is the "Cost of Hire" multiplied by the rate
               per cost of hire shown in the DECLARATIONS. "Cost of Hire" is
               defined as the amount of money you pay or owe to hire, rent lease
               or borrow HIRED "AUTOS", adjusted to the comparable gross
               retail rental charge if rented or leased by you at below market rates.
               You are required to maintain auditable records of your Cost of Hire
               sufficient to permit us to audit your records and determine the Cost
               of Hire you have paid or owe during the Policy Period. If you do not
               maintain auditable records, the minimum premium shall be 25% of
               the premium charged for all specifically described "autos" insured
               during the Policy Period, subject to a maximum charge of the annual
               premium for the highest rated specifically described "auto" insured
               during the Policy Period.

               (2) Where the owner, lessor or lender of the "auto" agrees to
               indemnify or otherwise hold you harmless unconditionally from
               liability and to defend you in connection with your use of a HIRED
               "AUTO" and procures minimum liability insurance equal to the
               limits of this Policy on your behalf, listing you as an insured or
               additional insured, the insurance premium due for your use of such
               "auto" shall be calculated using the Hold Harmless Rate stated for
               cost of hire shown in the DECLARATIONS (defaults to 15% of the
               Standard Rate if none displayed) provided that you can produce
               certificates of insurance certifying coverage and including you as an
               insured or additional insured AND copies of contracts with each
               owner, lessor or lender agreeing to indemnify or otherwise hold you
               harmless unconditionally from liability in connection with the use
               of such HIRED "AUTOS".

       32.     Per the HIRED AUTOS ENDORSEMENT, a HIRED AUTO is defined as “as

those ‘autos’ you lease, hire, rent or borrow under a verbal or written contract, but does not include

any ‘autos’ which are SPECIFICALLY DESCRIBED ‘AUTOS’ nor does it include any ‘autos’

which you lease, hire, rent or borrow from any of your employees or partners or members of their

households.”



                                                  6
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 7 of 10 PageID #: 7




       33.     The TRUCKERS ENDORSEMENT, form CA 23 20 03 10, in both Policies defines

“Cost of Hire” to mean “the total cost you incur for the hire of “autos” you don’t own....”

                                         THE AUDITS

       34.     In accordance with terms of the 2016 Policy, National Indemnity audited the 2016

Policy on March 22, 2018.

       35.     Based on the records and information provided by Mr. Messenger and the

“Standard Rate $18.41 per $100 Cost of Fire” set forth in Endorsement No. 1 to the 2016 Policy,

National Indemnity calculated the final premium due according to the method set forth in the

HIRED AUTOS ENDORSEMENT.

       36.     As set forth in the Final Report of Audit sent to Mr. Messenger, the audited

premium for the 2016 Policy is $202,462.

       37.     After taking into account the premium previously advanced by Mr. Messenger,

the amount of additional premium owed National Indemnity is $174,575.

       38.     On or about August 22, 2018, Mr. Messenger advised National Indemnity that it

disputed the amount of additional premium owed.

       39.     In response, National Indemnity explained the basis of the audit premium

calculation with specific references to the Policy’s conditions, terms and provisions, and

requested documentation from Mr. Messenger to support its dispute.

       40.     To date, Mr. Messenger has not provided documentation to support its dispute nor

has it paid National Indemnity the premium due for the 2016 Policy.

       41.     In addition, Mr. Messenger failed to comply with National Indemnity’s request

for necessary information to audit the 2017 Policy.




                                                 7
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 8 of 10 PageID #: 8




       42.     Consequently and in accordance with the terms of the 2017 Policy, National

Indemnity audited the 2017 Policy based on the 2016 audit findings and the “Standard Rate

$16.59” set forth in Endorsement No. 1 to the 2017 Policy.

       43.     As set forth in the Final Report of Audit sent to Mr. Messenger, the audited

premium for the 2017 Policy is $135,914.

       44.     After taking into account the premium previously advanced by Mr. Messenger,

the amount of additional premium owed National Indemnity is $117,203.

       45.     On June 10, 2019, National Indemnity sent a PAST DUE NOTICE to Mr.

Messenger reflecting each of the amounts owed for the Policies, totaling $291,778.

       46.      On or about June 27, 2019, Mr. Messenger advised National Indemnity that it

disputed the amount of additional premium owed for both Policies.

       47.     On July 5, 2019, National Indemnity responded and requested documentation

from Mr. Messenger to support its dispute.

       48.     Mr. Messenger did not respond to National Indemnity’s request so on July 25,

2019, National Indemnity sent Mr. Messenger a FINAL NOTICE reflecting $291,778 due

National Indemnity for unpaid premium.

       49.     To date, and despite multiple communications by National Indemnity, Mr.

Messenger has refused to pay National Indemnity premium due and owning for the Policies,

thereby breaching the terms of the Policies.

                             COUNT I -BREACH OF CONTRACT

       50.     National Indemnity reasserts and incorporates by reference Paragraphs 1 through

49 of this Complaint as if fully set forth herein.




                                                     8
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 9 of 10 PageID #: 9




       51.     Per the express terms of the Policies, Mr. Messenger is obligated to pay all premium

due.

       52.     Mr. Messenger has breached its obligations under the Policies by refusing to pay

National Indemnity $174,575 for additional premium due and owing for the 2016 Policy. Mr.

Messenger’s refusal to pay the premium constitutes a material breach of the 2016 Policy.

       53.     Mr. Messenger has breached its obligations under the Policies by refusing to pay

National Indemnity $117,203 for additional premium due and owing for the 2017 Policy. Mr.

Messenger’s refusal to pay the premium constitutes a material breach of the 2017 Policy.

       54.     National Indemnity has been damaged as a direct result of Mr. Messenger’s failure

to pay the premium due.

       WHEREFORE, National Indemnity respectfully prays as follows:

       (1)     That the Court enter an order finding that Mr. Messenger has breached the terms

               of the Policies;

       (2)     That the Court award National Indemnity actual damages in the amount of

               $291,778;

       (3)     That this Court award National Indemnity its costs and reasonable and necessary

attorneys’ fees and expenses incurred in prosecuting this breach of contract claim; and

       (4)     Prejudgment and post-judgment interest at the maximum rates permitted by

Rhode Island law; and

       (5)     That National Indemnity be awarded such other and further relief that this Court

deems just and proper.




                                                9
Case 1:20-cv-00545-WES-LDA Document 1 Filed 12/31/20 Page 10 of 10 PageID #: 10




 Dated: December 31, 2020           Respectfully submitted,


                                    PLAINTIFF
                                    NATIONAL INDEMNITY COMPANY
                                    By its attorneys,


                                    /s/ David W. Zizik
                                    David W. Zizik (RI #2323)
                                    Sulloway & Hollis, P.L.L.C.
                                    40 Westminster Street, Suite 201
                                    Providence, RI 02903
                                    Phone: (401) 265-5151
                                    Fax: (781) 658-2532
                                    dzizik@sulloway.com


                                    Pro Hac Vice Motion To Be Filed:

                                    /s/ Wendy Enerson
                                    Wendy N. Enerson
                                    Cozen O’Connor
                                    123 North Wacker Drive, Suite 1800
                                    Chicago, IL 60606
                                    Phone: (312) 382-3162
                                    wenerson@cozen.com




                                      10
